DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the boundary."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naccari et al (US Complexity reduction for residual DPCM in HEVC lossless coding – in file).
	Regarding claim 1, Naccari discloses a method for encoding or decoding at least one image, each image being split into blocks of elements, said method being performed by an encoding or decoding device and comprising (Abstract: HEVC lossless coding in intra predicted blocks), for at least one block: 
splitting the block into at least two areas (Abstract: performing residual DPCM within chunk of samples of a given length); 
processing at least one said area, comprising scanning of the elements of the area according to a predetermined scanning order (Section 1 and Fig.1: applying residual DPCM when the prediction direction is either horizontal or vertical), and for at least one scanned element, called current element: 
selecting at least one predictor element previously encoded or decoded according to a prediction function (Section 1: a predictor element for an element r(i,j )is r(i,j-1) or r(i-1,j); and
predicting the current element: 

from at least one replacement value obtained independently of the at least one other area, otherwise (Section 2: the Rth sample is not predicted from the previous samples but instead is directly signaled in the bitstream meaning the prediction is done using a value that is independent from the other zones).

Regarding claim 2, Naccari discloses wherein, the current element being located on a row (lin) and a col (Section 2: r(i,j) representing current element on a row and a col), the predicting comprises selecting the previously encoded or decoded element located on the same column and on the previous row (lin-1) (Section 2: r(I,j-1) and r(i-1,j) represents already encoded or decoded elements) and the boundary between said at least two areas is horizontal (Section 2 and Fig.1: each horizontal elements have boundaries between them based on the scanning direction). 

Regarding claim 3, Naccari discloses wherein, for a block comprising H rows, the current block is split into a first area and a second area such that the elements of the first area the condition lin <H/2 (Fig.2 a block is divided into R horizontal or vertical zones wherein R is 2 since since residual samples are subdivided in chunks of a predetermined length R in the direction of prediction).

Regarding claim 4, Naccari discloses wherein, the current element being located on a row and a column (col) (Section 2: r(i,j) representing current element on a row and a col), the 

Regarding claim 5, Nacarri discloses wherein, for a block comprising W columns, the current block is split into a first area and a second area such that the elements of the first area meet the condition col <W/2 (Fig.2 a block is divided into R horizontal or vertical zones wherein R is 2 since residual samples are subdivided in chunks of a predetermined length R in the direction of prediction).

Regarding claim 9, Nacarri discloses wherein the at least one replacement value is obtained from at least one other predictor element, selected in a previously encoded or decoded block in the vicinity of the current block (Section 2: the Rth sample is not predicted from the previous samples but instead is directly signaled in the bitstream meaning the prediction is done using a value that is independent from the other zones).

Regarding claim 12, Nacarri discloses wherein the method further comprises obtaining a prediction function for the predicting in a list of available prediction functions, and wherein at least the splitting of the current block into areas or the processing of at least one area depends on the obtained prediction function (Sections 1-2: DPCM process is applied when the prediction direction is either horizontal or vertical and the residual samples are subdivided in chunks of a 

Regarding claim 14, Nacarri discloses wherein the method further comprises encoding an indicator of the obtained prediction function (Section 4: predModeIntra is an indicator of the prediction function).

Regarding claim 15, Nacarri discloses said method comprising, for the scanned current element: 
obtaining a residue element by subtraction of the predicted element from the current element (Sections 1-2 and Fig.1: applying residual DPCM when the prediction direction is either horizontal or vertical by subtracting current element with predicted element); and
encoding the residue element and insertion of the encoded residue element in encoded data representative of said image (Section 1: encoding and inserting the residue element).

Regarding claim 16, Nacarri discloses wherein the at least one replacement value for the current block is encoded and transmitted in encoded data or obtained by reading encoded data (Section 2: Rth sample is not predicted from the previous samples but directly signaled in the bitstream therefore the Rth sample is encoded and transmitted).

Regarding claim 17, Nacarri discloses wherein the method comprises decoding encoded data representative of an indicator of a prediction function used for the predicting, the prediction 

Regarding claim 18, Nacarri discloses wherein said method comprises, for the current element, obtaining a residue of the current element by reading encoded data representative of said image (Section 1: residual DPCM are acquired by the decoder); and
rebuilding a decoded current element from the obtained residue and the predicted current element (Section 2: decoder side reconstructing blocks based on provided formula). 

Regarding claim 19, apparatus claim 19 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore apparatus claim 19 corresponds to method claim 1, and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naccari et al (US Complexity reduction for residual DPCM in HEVC lossless coding – in file) in view of Zhang et al (US 2014/0359595), and Cammas et al (US 2012/0106646).
Regarding claim 6, Nacarri discloses wherein, the current element being located on a row and a column (Section 2: r(i,j) representing current element on a row and a col), the prediction function selects a previously processed first element on the same row and on the previous column (Section 2: r(I,j-1) and r(i-1,j) represents already encoded or decoded elements), but does not disclose a previously processed second element on the previous row and on the same previous column and a previously processed third element on the previous row and column and the boundary is diagonal.
However, Zhang teaches a previously processed second element on the previous row and on the same previous column and a previously processed third element on the previous row and column (¶55 block is predicted from above, left, and above-left neighboring reconstructed samples).

Nacarri in view of Zhang does not teach the boundary being diagonal.
However, Cammas teaches the boundary being diagonal (¶194 diagonal boundary line).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naccari in view of Zhang to incorporate the teachings of Cammas and provide the advantage and capability of being able to perform diagonal partition (¶¶150-51). 

Regarding claim 20, Cammas in the combination teaches wherein, the current block being split into at least one first and one second areas (Nacarri: Abstract: performing residual DPCM within chunk of samples of a given length; Cammas: ¶194 current block being split into two areas), and the at least one computing machine comprises at least one first computing machine dedicated or configured to process the first area and one second computing machine dedicated or configured to process the second area (¶¶197-98 microprocessor of the processing unit 62 implements steps of encoding). Motivation to combine is the same as it is in claim 6.

Regarding claim 25, apparatus claim 25 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore apparatus claim 25 corresponds to method claim 1, and is rejected for the same reasons of anticipation as used above. However, claim 25 also recites the following limitations: a non-transitory computer-readable medium .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts disclose “a block comprising H rows and W columns, the current block is split into two areas, such that the elements of the first area meet the condition lin + col < (H + W) /2 + 1.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486